UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7444



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


WILLIE MCCULLOUGH,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-01-231)


Submitted:   December 16, 2004         Decided:     December 23, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Willie McCullough, Appellant Pro Se. Olivia N. Hawkins, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Willie McCullough appeals the district court’s order

denying his motion for reduction of sentence. We have reviewed the

record and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.   See United States v. McCullough,

No. CR-01-231 (E.D. Va. June 15, 2004).      We grant McCullough’s

request to proceed in forma pauperis.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -